Harrington, Chancellor.
I have' no difficulty in deciding that the defendant has been guilty of a contempt; but rather how to adjust the punishment. The contempt is admitted by the defendant in his frank reply to the interrogatories. I am, therefore, embarrassed only by the extent of the order I shall make, which must treat the defendant as a voluntary and deliberate contemner of the process of the Court, and yet also as one who has promptly surrendered himself to its jurisdiction, frankly and fully answered its interrogatories and sought to excuse, without denying, the contempt. The order, with all just consideration for these mitigating circumstances, must still be such as to vindicate the authority of this Court and ensure obedience to its process.
The Court orders the imprisonment of the defendant for two weeks and until he shall thereafter satisfy the' Court that he obeys the injunction.